On Rehearing.
For plaintiff-appellant there was a brief over the names of Mr. John W. Kaste and Messrs. Bauer, Greene & McCurtam, with an oral argument by Mr. Kaste.
For defendants-appellants there was a brief over the names of Mr. W. S. TJ’Ben, Mr. A. M. Crawford and Mr. W. C. Campbell, with an oral argument by Mr. TJ’Ben.
BROWN, J.
There is no serious conflict in the evidence concerning the material facts relating to the strike. There is, however, a dispute as to the manner in which the pickets addressed plaintiff’s customers and others.
After careful consideration of the record, we adopt the findings, of fact made by the trial court and set forth below, as supported by the evidence. The facts so found and adopted are as follows:
In conducting his business as a retail dealer in boots and shoes, the plaintiff employed a number *264of clerks, all of whom were members of Local Union No. 1257 excepting four.
About January 15, 1920, the defendants demanded that Greenfield, the plaintiff, require the four nonunion men in his employ to join Local Union No. 1257, and insisted that if they should fail or refuse to obecome members of the union, plaintiff should discharge them. This the plaintiff refused to do. Thereupon, the defendants, for the purpose of coercing* plaintiff to discharge his nonunion clerks, threatened him with a strike, including the picketing* of his stores.
The plaintiff and defendant Local Union had previously entered into a contract set forth in defendant’s further and separate answer, which was violated by the plaintiff when he refused to compel his nonunion employees to join the union, or to discharge them from his employ. There was also a dispute between plaintiff and some of his employees concerning the payment of overtime provided for in that contract.
In carrying out their threats, the defendants entered into an agreement to be executed by concert of action, having for its purpose the injuring of the business of the plaintiff by preventing his customers from dealing with him. In order to influence persons from trading with plaintiff, it was agreed to annoy him, his clerks, as well as customers and prospective patrons, by means of pickets, who were to parade along the outer edge of the sidewalk in front of the entrances to his stores. This agreement was carried out. The pickets, wearing about their shoulders scarfs, with the words, “Unfair to organized labor, Local Union No. 1257,” inscribed thereon in large letters, patrolled the sidewalk in *265front of plaintiff’s stores, or, took their stand in front of snch stores, and, in a lond tone of voice, declared to the customers who were about to enter, or who did enter and depart from the stores:
“This place is unfair to organized labor; please do not patronize it; friends of union labor and all workmen will not patronize this place, all others should not.”
While parading to and fro on the sidewalk in front of the plaintiff’s stores, and while standing on the walk in front thereof, the pickets urged would-be customers to go elsewhere to purchase footwear, asserting that they could purchase such goods cheaper at union stores than at plaintiff’s. To patrons departing from plaintiff’s stores, the pickets would say:
“That’s all right. Go in and bother them all you want, just so you don’t buy anything.”
The court found that the picketing obstructed the free and open access to the stores of plaintiff; that many of the plaintiff’s customers were prevented and intimidated from trading with him during the time of the picketing, and the amount of his sales materially reduced, to his great and irreparable loss and damage; that the defendants inflicted direct and intentional injury upon the plaintiff’s business, and that such injury was not the incidental result of defendants’ lawful efforts to benefit themselves or their friends.
The court further found that defendants would continue so to picket plaintiff’s places of business, unless restrained; that the defendants were insolvent, and that “plaintiff has no plain, speedy or adequate remedy at law.”
*266The defendants not only put the plaintiff upon his proof, but also invoke in their defense the provisions of Chapter 346, General Laws of Oregon, 1919 (Sections 6814-6819, Or. L.). The main point in the case lies in the construction to be placed upon this statute. Defendants admit that they were picketing plaintiff’s stores, but assert, in effect, that all they did, or caused to be done, was authorized by the terms of this act, and that if any damage resulted therefrom to. plaintiff, such injury was only incidental to the lawful conduct of defendants legalized by the act.
Sections 2 and 3 of this chapter are practically the same as Section 1464 of the Revised Statutes of Arizona, 1913, and Section '20 of the Clayton Act (October 15, 1914), 38 Stats, at L. 738, Chapter 323, Comp. Stats., Section 1243d, 6 Fed. Stats. Ann. (2 ed.), p. 141.
Section 1 of Chapter. 346, General Laws of Oregon, 1919, provides that workmen may organize themselves into, or carry on, labor unions, for the purpose of lessening the hours of labor, or increasing the wages, or bettering their conditions. This is but a declaration of the law as it existed in this commonwealth prior to the enactment of the statute.
Section 2 of the act prohibits the granting of an order of injunction in any case between an employer and an employee, or between persons employed and persons seeking employment involving or growing out of disputes concerning terms or conditions of employment, unless necessary to prevent irreparable injury to property or to a property right of the party making the application, for which injury there is no adequate remedy at law. That is another declaration of the law as it existed long *267prior to the enactment of the statute in question.
Great care should always be exercised by the court in issuing a writ of injunction in a controversy of this character. It is an elementary principle of equity that an injunction is never issued, except to prevent irreparable injury.
This court, in the case of Longshore Printing Co. v. Howell, 26 Or. 527, 554, 555 (38 Pac. 547, 46 Am. St. Rep. 640, 28 L. R. A. 464), approved the following statement of the law by Baldwin, J., in Bonaparte v. Camden, Baldw. 205 (Fed. Cas. No. 1617);
“There is no power, the exercise of which is more delicate, which requires greater caution, deliberation, and sound discretion, or is more dangerous in a doubtful case, than the issuing of an injunction. It is the strong arm of equity, that never ought to be extended unless to cases of great injury, where courts of law cannot afford an adequate or commensurate remedy in damages. The right must be clear, the injury impending or threatened, so as to be averted only by the protecting preventive process of injunction; * * It will be refused till the court is satisfied' that the case before them is of a right about to be destroyed, irreparably injured, or that great and lasting injury is about to be done by an illegal act. In such a case the court owes it to its own suitors and its own principles to administer the only remedy which the law allows to prevent the commission of such act.”
That portion of Section 3 of the act material to this case provides:
“That no restraining order or injunction shall prohibit any person * * from ceasing to patronize any party to such dispute; or from recommending, advising or persuading others by peaceful or lawful means so to do.”
This provision of the statute enacts no legal principle. If the defendants have adopted peaceful and *268lawful means in the persuasion of others not to patronize Greenfield, an injunction does not lie. It was the fact that the acts of the defendants were not deemed peaceful and lawful that led the court to issue its restraining order.
The language of the statute is plain. The words are to be given their ordinary meaning. It was the intention of the law-making body to pass a valid and constitutional act. It is our duty, whenever possible, so to construe a statute as to make it square with the state and federal Constitutions. This statute, however, could not be held valid, if intended and construed as a shield of protection for persons unlawfully engaged in the destruction of plaintiff’s property rights.
It is a fundamental principle of law that courts are open to all on like terms.
In Bogni v. Perotti, 224 Mass. 152 (112 N. E. 853, L. R. A. 1916F, 831), the question of the constitutionality of a law prohibiting the issuance of injunctions in labor disputes was before the court. The first section of the Massachusetts Statute, 1914, Chapter 778, is like the second section of Chapter 346, General Laws of Oregon, 1919. The other sections are in substance similar to the Oregon law. In that case the court held that the right to labor was a property right, notwithstanding the legislative act, and was under the protection of the Fourteenth Amendment to the Constitution of the United States. The court said:
“That a man cannot resort to equity respecting his property right to work in the ordinary case simply because he is a laboring man, and that he cannot have the benefit of an injunction when such remedies are open freely to owners of other kinds of property, need scarcely more than a statement *269to demonstrate that such a man is not guarded in his property rights under the law to the same extent as others.”
And, further,
“It is an essential element of equal protection of the law that each person shall possess the unhampered right to assert in the courts his rights, without discrimination, by the same process against those who wrong him as are open to every other person. The courts must be open to all upon the same terms. No obstacles can be thrown in the way of some which are not interposed in the path of others. Recourse to the law by all alike, without partiality or favor, for the vindication of rights and the redress of wrongs, is essential to equality before the law (citing numerous authorities).”
We have hereinbefore alluded to the fact that the Oregon statute under consideration is almost a duplicate of Section 20 of the Clayton Act.
Concerning the meaning of Section 20 of the Clayton Act, the court said, in the case of Stephens v. Ohio State Telephone Co., 240 Fed. 759, 770, 773, 774:
“The second paragraph of Section 20 we quote in full as the important one. It has sometimes been called ‘Labor’s Bill of Rights.’ We may as well call it an ‘Employer’s Bill of Rights,’ and also, when there is a labor controversy involving a public utility as here, the ‘Public’s Bill of Rights.’ The ‘rights’ guaranteed by it to the employees, ‘in any case between employer and employees,’ are to be set up against and limited by the certain ‘rights’ of the -employer therein written. He has just as much right, under this section, that his employees shall not exceed the limits of their rights under it as they have to enjoy them. The rights of the employer begin where those of the employees stop. The granting of a ‘right’ by statute always involves an obligation upon the favored one not to exceed its limitations. The act says:
*270“ ‘And no such restraining order or injunction shall prohibit any person or persons, whether singly ox in concert, from terminating any relation of employment, or from ceasing to perform any work or labor, or from recommending, advising, or persuading others by peaceful means so to do; or from attending at any place where any such person or persons may lawfully be, for the purpose of peacefully obtaining or communicating information, or from peacefully persuading any person towork or to abstain from working; or from ceasing to patronize or to employ any party to such dispute, or from recommending, advising or persuading others by peaceful and lawful means so to do; or from paying or giving to, or withholding from, any person engaged in such dispute, any strike benefits or other moneys- or things of value; or from peaceably assembling in a lawful manner, and for lawful purposes; or from doing any act or thing which might lawfully be done in the absence of such dispute by any party thereto; nor shall any of the acts specified in this paragraph be considered or held to be violations of any law of the United States.’
“It is well to note, and not to lose sight of, the fact that the words ‘lawfully,’ ‘peacefully,’ ‘lawful,’ ‘peaceful,’ dominate the thought of the second paragraph of the section in question; they control its meaning, as they control both the court and the parties to a labor controversy. The statute but enacts the position which courts have universally taken; there is nothing new in it, for we hold that no case exists where a court has attempted jurisdiction to control lawful and peaceable action by injunction, although it may seem that sometimes judgment may have been faulty as to what particular action was ‘unlawful’ or provocative of a disturbed peace. * *
“Each case presents its own peculiar question. An act may be lawful and peaceful, or just the opposite, according to its setting. It is easier, and far more practicable, therefore, to deal in prohibitions than in affirmations. Broad generalizations, however, *271are easily framed, because, if we just keep in mind the prevalence in the statute of the qualifying idea of ‘peaceful’ and ‘lawful’ action, we cannot be misled. * *
“Again, the right of an employer to have access to and from his place of business, and his right to have the streets and public highways in front of his place of business kept clear of crowds, bystanders, and curiosity seekers, is as strong as the right to picket, and no picketing which is conducted in a manner to attract and retain the presence of crowds can be said to be peaceful or within the law.
“It is a safe and proper generalization that any action having in it the element of intimidation or coercion, or abuse, physical or verbal, or of invasion of rights of privacy, when not performed under sanctions of law by those lawfully empowered to enforce the law, is unlawful; every act of speech, of gesture, or of conduct, which ‘any fair-minded man’ may reasonably judge to be intended to convey insult, threat, or annoyance to another, or to work assault or abuse upon him, is unlawful. Not a syllable of the Clayton Act, or of any other law, whether of legislation of Congress or of the common law, sanctions any of the incidents we have referred to. They are to be condemned as legally inexcusable — such must be the verdict of ‘any fair-minded man’ — nothing can be said in justification.”
The Supreme Court of the United States, in Truax v. Corrigan, 257 U. S.- (66 L. Ed. 132, 42 Sup. Ct. Rep. 124), decided December 19, 1921, in an opinion by Mr. Chief Justice Taft, held the Arizona statute to be unconstitutional as construed by the Supreme Court of Arizona in that case. The opinion lays down the well-established principle, applicable here, that the plaintiff’s business is a property right; it sets forth the settled law that free access for employees, owners and customers to the place of business is incident to such right. The Chief Justice wrote that,—
*272“Intentional injury caused to either right, or both, by a conspiracy, is a tort. Concert of action is a conspiracy if its object is unlawful or if the means used are unlawful.”
Actual loss in that case was proved by the evidence. A question in the cause related to the legality or illegality of the means used.' Alleged libelous attacks, abusive epithets, insistent and loud appeals by picketers, threats of injury to future customers, “all linked together in a campaign, were an unlawful annoyance and a hurtful nuisance in respect of the free access to the plaintiff’s place of business.” The complaint alleged:
“The defendants conspired to injure and destroy plaintiff’s business by inducing his theretofore willing patrons and his would-be patrons not to patronize him, and they influenced them to withdraw or withhold their patronage:
“(1) By having the agents of the union walk forward and back constantly during all the business hours in front of plaintiff’s restaurant and within five feet thereof, displaying a banner announcing in large letters that the restaurant was unfair to cooks and waiters and their union.
“(2) By having agents attend at or near the entrance of the restaurant during all the business hours and continuously announce in a loud voice, audible for a great distance, that the restaurant was unfair to the labor union.
_ “(3) By characterizing the employees of the plaintiffs as scab Mexican labor, and using opprobrious epithets concerning him in handbills continuously distributed in front of the restaurant to would-be customers.
“(4) By applying in such handbills abusive epithets to Truax, the senior member of plaintiff’s firm, and making libelous charges against him, to the effect that he was tyrannical with his help, and chased them down the street with a butcher knife; that he broke his contract and repudiated his pledged word; *273that he had made attempts to force cooks and waiters to return to work by attacks on men and women; that a friend of Truax assaulted a woman and pleaded guilty; that plaintiff was known by his friends, and that Truax’s treatment of his employees was explained by his friend’s assault; that he was a ‘bad actor.’
“(5) By seeking to disparage plaintiff’s restaurant, charging that the prices were higher and the food worse than in any other restaurant, and that assaults and slugging were a regular part of the bill of fare, with police indifferent.
“(6) By attacking the character of those who did patronize, saying that their mental caliber and moral fibre fell far below the American average, and enquiring of the would-be patrons — ‘Can you patronize such a place and look the world in the face?’-
“(7) By threats of similar injury to the would-be patrons — by such expressions as ‘All ye who enter here leave all hope behind’; ‘Don’t be a traitor to humanity’; by offering a reward for any of the ex-members of the union caught eating in the restaurant; by saying in the handbills: ‘We are also aware that handbills and banners in front of a business house on the main street give the town a bad name, but they are permanent institutions until William Truax agrees to the eight-hour day.’
“(8) By warning any person wishing to purchase the business from the Truax firm that a donation would be necessary, amount to be fixed by the District Trades Assembly, before the picketing and boycotting would be given up.”
The court said:
“The result of this campaign was to reduce the business of the plaintiffs from more than $55,000 a year to one of $12,000.
“Plaintiffs’ business is a property right (Duplex Printing Press Co. v. Deering, 254 U. S. 443, 465 (65 L. Ed. 349, 356, 41 Sup. St. Rep. 172) * * and free access for employees, owner and customers, to his place of business, is incident to such right. *274Intentional injury caused to either right, or both, by a conspiracy is a tort. Concert of action is a conspiracy if its object is unlawful or if the means used are unlawful. (Pettibone v. United States, 148 U. S. 197, 203 (37 L. Ed. 419, 13 Sup. Ct. Rep. 542, see, also, Rose’s U. S. Notes); * * Duplex Printing Press Co. v. Deering, supra.) Intention to inflict the loss and the actual loss caused are clear. The real question is: Were the means used illegal? The above recital of what the defendants did can leave no. doubt of that. The libelous attacks upon the plaintiffs, their business, their employees, and their customers, and the abusive epithets applied to them, were palpable wrongs. They were uttered in aid of the plan to induce plaintiffs’ customers and would-be customers to refrain from patronizing the plaintiffs. The patrolling of defendants immediately in front of the restaurant on the main street and within five feet of plaintiffs’ premises continuously during business hours, with the banners announcing plaintiffs’ unfairness ; the attendance by the pieketers at the entrance to the restaurant, and their insistent and loud appeals all day long, the constant circulation by them of the libels and epithets applied to employees, plaintiffs, and customers, and the threats of injurious consequences to future customers, all linked together in a campaign, were an unlawful annoyance and a hurtful nuisance in respect of the free access to the plaintiffs’ place of business. It was not lawful persuasion or inducing. It was not a mere appeal to the sympathetic aid of would-be customers by a simple statement of the fact of the strike and a request to withhold patronage. It was compelling every customer or would-be customer to run the gauntlet of most uncomfortable publicity, aggressive and annoying importunity, libelous attacks, and fear of injurious consequences, illegally inflicted, to his reputation and standing in the community. * Violence could not have been more effective. It was moral coercion by illegal annoyance and obstruction, and it thus was plainly a conspiracy. (Citing numerous authorities.)
*275“A law which operates to make lawful such a wrong- as is described in plaintiffs’ complaint deprives the owner of the business and the premises of his property without due process, and cannot be held valid under the Fourteenth Amendment. * *
“It is argned that while the right to conduct a lawful business is property, the conditions surrounding that business, such as regulations of the state for maintaining peace, good order, and protection against disorder, are matters in which no person has a vested right. The conclusion to which this inevitably leads in this case is that the state may withdraw all protection to a property right by civil or criminal action for its wrongful injury, if the injury is not caused by violence. * *
“The due process clause requires that every man shall have the protection of his day in court, and the benefit of the general law, a law which hears before it condemns, which proceeds not arbitrarily or capriciously, but upon inquiry, and renders judgment only after trial, so that every citizen shall hold his life, liberty, property and immunities under the protection of the general rules which g-overn society. * *
“Here is a direct invasion of the ordinary business and property rights of a person, unlawful when committed by anyone, and remediable because of its otherwise irreparable character by equitable process, except when committed by ex-employees of the injured person. If this is not a denial of the equal protection of the laws, then it is hard to conceive what would be. To -hold it not to be, would be, to use the expression of Mr. Justice Brewer in Gulf C. & S. F. R. Co. v. Ellis, 165 U. S. 150, 154 (41 L. Ed. 666, 667, 17 Sup. Ct. Rep. 255, see, also, Rose’s U. S. Notes), to make the guaranty of equality clause ‘a rope of sand.’ * #
“Our conclusion, that plaintiffs are denied the equal protection of the laws, is sustained by the decisions of this court.' (Citing many authorities.)
“It is urged that in holding paragraph 1464 invalid, we are in effect holding invalid section 20 *276of the Clayton Act. * * Of course, we are not doing so. * #
“We held that these clauses were merely declaratory of what had always been the law and the best practice in equity, and we thus applied them. The construction put upon the same words by the Arizona Supreme Court makes these clauses of paragraph 1464 as far from those of section 20 of the Clayton Act in meaning as if they were in wholly different language. ’ ’
On December 5, 1921, the Supreme Court of the United States decided the case of American Steel Foundries v. Tri-City Central Trades Council, 257 U. S.- (66 L. Ed. 103, 42 Sup. Ct. Rep. 72). The opinion of the court, delivered by Mr. Chief Justice Taft, contains a construction of Section 20 of the Clayton Act, together with a full discussion on the subject of picketing. The plaintiff was a New Jersey corporation, engaged in the manufacture of steel products in the State of Illinois. When in full operation, in November, 1913, it had in its employ 1,600 men. It resumed operations in April following, with about 350 regular men. A trade dispute arose, as to the amount of wages. The Trades Council appointed a committee to secure a reinstatement of the previous wages. The committee was informed that the plant was run as an open shop and they refused to deal with the committee, but were ready to entertain complaints made by employees. On April 22d, a strike was declared. A picket was established about the plant. Picketing was carried on for about four weeks without cessation, by three or four groups of picketers, each group consisting of four to twelve persons. The plaintiff company applied for relief, and an injunction was issued by the District Court for the Southern District of Illinois *277in May, 1914, restraining the Trades Council and certain individual defendants from “the use of persuasion, threats, or personal injury, intimidation, suggestion of danger, or threats of violence of any kind,” thus preventing them from hindering or obstructing employees of the plaintiff in connection with its business. Picketing at or near the premises of the plaintiff was likewise forbidden. The defendants appealed to the Circuit Court of Appeals, where the injunction was modified by striking out the word “persuasion” and inserting after the words “restraining picketing,” the words “in a threatening or intimidating manner”: See Tri-City Central Trades Council v. American Steel Foundries, 238 Fed. 728 (151 C. C. A. 578). Mr. Chief Justice Taft, in rendering the opinion of the court, after quoting Section 20 of the Clayton Act, among other things said:
“It has been determined by this court that the irreparable injury to property or to a property right, in the first paragraph of Section 20, includes injury to the business of an employer, and that the second paragraph applies only in cases growing- out of a dispute concerning terms or conditions of employment, between - an employer and employee, between employers and employees, or between employees, or between persons employed and persons seeking employment, and not to such dispute between an employer and persons who are neither ex-employees nor seeking employment. * #
“The prohibitions of Section 20, material here, are those which forbid an injunction against, first, recommending, advising, or persuading others by peaceful means to cease employment and labor; second, attending any place where such person or persons may lawfully be for the purpose of peacefully obtaining or communicating information, or *278peacefully persuading any person to work or abstain from working; third, peacefully assembling in a lawful manner and for lawful purposes. This court has already called attention in the Duplex case to the emphasis upon the words ‘peaceable’ and ‘lawful’ in this section: Duplex Printing Press Co. v. Deering, 254 U. S. 443, 473 (65 L. Ed. 349, 41 Sup. Ct. Rep. 172). It is clear that Congress wished to forbid the use by the federal courts of their equity arm to prevent peaceable persuasion by employees, discharged or expectant, in promotion of their side of the dispute, and to secure them against judicial restraint in obtaining or communicating information in any place where they might lawfully be. This introduces no new principle into the equity jurisprudence of those courts. It is merely declaratory of what was the best practice always. Congress thought it wise to stabilize this rule of action and render it uniform.
“The object and problem of Congress in Section 20, and, indeed, of courts of equity before its enactment, was to reconcile the rights of the employer in his business and in the access of his employees to his_ place of business and egress therefrom without intimidation or obstruction, on the one hand, and the right of the employees, recent or expectant, to use peaceable and lawful omeans to induce present employees and would-be employees to join their ranks, on the other. If, in their attempts at persuasion or communication with those whom they would enlist with them, those of the labor side adopt methods which, however lawful in their announced purpose, inevitably lead to intimidation and obstruction, then it is the court’s duty, which the terms of Section 20 do not modify, so to limit what the propagandists do as to time, manner, and place as shall prevent infractions of the law and violations of the right of the employees, and the employer for whom they wish to work. * *
“How far may men go in persuasion and communication, and still not violate the right of those whom *279they would influence? In going to and from work, men have a right to as free a passage without obstruction as the streets afford, consistent with the right of others to enjoy the same privilege. We are a social people, and the accosting by one of another in an inoffensive way, and an offer by one to communicate and discuss information with a view to influencing the other’s action, are not regarded as aggression or a violation of that other’s rights. If, however, the offer is declined, as it may rightfully be, then persistence, importunity, following and dogging, become unjustifiable annoyance and obstruction which is likely soon to savor of intimidation. From all of this, the person sought to be influenced has a right to be free, and his employer has a right to have him free.
“The nearer this importunate intercepting of employees or would-be employees is to the place of business, the greater the obstruction and interference with the business, and especially with the property right of access of the employer. Attempted discussion and argument of this kind in such proximity is certain to attract attention and congregation of the curious, or, it may be, interested bystanders, and thus to increase the obstruction as well as the aspect of intimidation which the situation quickly assumes. * # All information tendered, all arguments advanced, and all persuasion' used under such circumstances were intimidation. They could not .be otherwise. It is idle to talk of peaceful communication in such a place and under such conditions.
We have quoted largely from the foregoing decisions because they are illuminating and authoritative. The case of Truax v. Corrigan, supra, is the most important case involving trade, disputes that has been determined in years. Under that opinion construing the Fourteenth Amendment, no state can pass a law legalizing such picketing as took place *280in the Truax case. The opinion by Mr. Chief Justice Taft in the case of American Steel Foundries v. Tri-City Central Trades Council, supra, contains a more thorough discussion of the subject of picketing than was made by that court prior to its rendition. The other cases quoted from are valuable precedents in determining the validity of our statute.
In view of the teaching of the authorities, we could not hold Chapter 346, Laws of 1919, valid, if construed to be a justification of the manner and method of picketing in the case at issue. The patrolling was not done for the purpose of obtaining information, nor yet in order peacefully to persuade the employees to quit work. It is a case of boycotting.
Had no strike existed, would it have been lawful for the pickets employed in this case to take their stand at the entrances to plaintiff’s places of business, or to patrol the sidewalks in front thereof, so as to cause the entrances to such stores to be obstructed to some extent, and during all the business hours of the day, week after week, to call out in loud tones, denouncing plaintiff to his customers and others, advising them not to purchase anything from him but to go elsewhere if they would buy, thus causing annoyance and substantial loss in business? We think not. If such conduct is not lawful in the absence of a strike, it is not legalized by a strike. A man has a right to pursue his vocation in a peaceful manner.
From the authorities, we deduce the doctrine that it is as much the duty of a court of equity to protect a man’s right to follow his lawful business without illegal interference, as to grant injunctive relief to prevent the destruction of his physical property. The first duty of the state is so to admin*281ister its laws as to enforce order. Intimidation and good order cannot coexist in front of the entrances to plaintiff’s stores.
This case is affirmed.
Former Opinion Modified and Decree Appealed prom Affirmed.
McCourt, J., took no part in the consideration of this case.